Citation Nr: 1616793	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction subsequently transferred to the RO in Winston-Salem, North Carolina.  

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), his representative submitted a statement indicating that the Veteran asked him to cancel the hearing and expedite the appeal.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e)(2015).

The Board subsequently remanded the appeal seeking service connection for hypertension for further development in September 2014.   The issue has been returned to the Board for appellate review.

The issue of entitlement to service connection for sleep apnea, denied by the Winston-Salem RO in a September 2008 rating decision, was previously before the Board and was also remanded for further development in September 2014.  In a January 2015 rating decision, the RO granted service connection for obstructive sleep apnea, and assigned a 50 percent disability rating effective September 19, 2007.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the disability rating or the effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Pursuant to the Board's September 2014 remand instructions, the Veteran was provided with a VA examination in December 2014, with regard to his appeal seeking service connection for hypertension.  The examiner documented the Veteran's reported medical history and noted review of the claims file, although indicating that she was unable to view the entirety of the file because multiple sets of documents were pending scanning.  The examiner opined that the Veteran's current hypertension less likely than not arose during or was related to his active military service, reasoning, in part, that VA treatment records demonstrated a 5-year gap between separation from service and the diagnosis of hypertension.    

At the December 2014 examination, the Veteran reported that he was seen at the VA Medical Center (VAMC) in Baltimore, Maryland, in approximately August or September 2001, where he was first treated for hypertension with prescription medication.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The claims file does not reflect that the Baltimore VAMC has been contacted in an attempt to obtain records of treatment from the period immediately following the Veteran's separation from military service; and on remand, the AOJ must take all appropriate action to obtain these records and associate them with the claims file.

As rationale for the medical opinion provided, the VA examiner noted that the service treatment records showed an isolated elevated blood pressure reading, labile hypertension along with complaints of headache, on one single occasion in 1998.  She explained that labile hypertension is defined as a sudden acute rise in blood pressure due to secondary causes, such as pain, anxiety, and stress, and further stated that labile hypertension can result in hypertension if precipitating factors continue over time.  However, she found that this was not the situation in the present case, as subsequent service treatment records showed serial blood pressure readings not demonstrating a diagnosis of hypertension, and the blood pressure reading taken at the separation examination did not show hypertension.

The Board notes that the Veteran has previously been awarded service connection for a number of disorders, including, but not limited to lumbar degenerative joint disease (DJD) with intervertebral disc syndrome (IVDS) and associated left and right sensory deficits of the thighs, migraine headaches, and obstructive sleep apnea.  VA treatment records document the Veteran's continuous complaints of low back pain.  While the Veteran has not specifically asserted entitlement to service connection for hypertension on a secondary basis, the Board finds that his statements relating his hypertension to the stress and vigors of his 20-year service with the United States Air Force, when considered with the VA examiner's explanation that elevated blood pressure due to pain, anxiety, and stress may result in hypertension if the precipitating factors continue to occur over time, have sufficiently raised this theory such that the claim for entitlement to service connection for hypertension must also be addressed on this basis.  As the Veteran has not yet received notice of the evidence needed to establish entitlement to service connection on a secondary basis, on remand, the AOJ should send him proper notice of such.  Additionally, the claims file should be referred to the VA examiner for an addendum opinion as to the likelihood that the Veteran's hypertension was caused or aggravated by one of his service-connected disorders, or the combined effect of multiple or all of his service-connected disabilities, as well as for an addendum opinion regarding a direct nexus which considers all relevant evidence of record.

Finally, a February 2006 VA primary care note indicates that the Veteran's primary care physician was a Dr. Hunter, but records of treatment provided by this physician are not currently of record.  Despite VA sending the Veteran a letter in October 2014 requesting that he identify any such treatment, the Veteran did not identify or provide authorization for VA to obtain treatment records from Dr. Hunter.  The duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by submitting an authorization form allowing VA to procure relevant private treatment records, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as the Board is remanding the appeal for further development, the AOJ should contact the Veteran and afford him another opportunity to fully identify and provide the authorization(s) needed for VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from June 2001 to February 2002 from the VAMC in Baltimore, Maryland.  All efforts to obtain such records must be fully documented and the VA facility must provide a negative response if no records are found.

2.  Provide the Veteran and his representative with a proper VCAA notice letter which provides notice of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

3.  Ask the Veteran to provide additional information (i.e. address, dates of treatment, etc...) concerning his primary care treatment by a Dr. Hunter, indicated in a February 2006 VA treatment record.  After securing written authorization from the Veteran, obtain the records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

4.  After completing the aforementioned development and allowing the Veteran an appropriate amount of time to respond to the notice letter, return the Veteran's claims file to the VA examiner who conducted the December 2014 examination (or if unavailable, to another suitably-qualified medical professional) for an addendum medical opinion as to the etiology of the Veteran's hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The AOJ should provide the examiner with a list of the Veteran's service-connected disabilities.

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

Following consideration of all lay and medical evidence of record, the examiner should then provide opinions as to the following:

a)  Whether the Veteran's current hypertension at least as likely as not (50 percent or greater probability) arose during or is otherwise etiologically related to his active military service.

b)  Whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) proximately caused by one of his service-connected disorders, or the combined effect of multiple or all of his service-connected disabilities, including but not limited to lumbar DJD with IVDS and associated impairment of the sciatic nerve affecting the bilateral thighs, migraine headaches, and obstructive sleep apnea.  

c)  Whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) aggravated (permanently worsened beyond the natural disease process) by one of his service-connected disorders, or the combined effect of multiple or all of his service-connected disabilities.

If it is found that the Veteran's hypertension is at least as likely as not aggravated by one of his service-connected disorders, or the combined effect of multiple or all of his service-connected disabilities, identify the baseline level of severity of the hypertension, to the extent possible.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for each opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing all the above, conduct any additional development deemed necessary, then readjudicate the claim for entitlement to service connection for hypertension, to include as secondary to service-connected disability, in light of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




